


EXHIBIT 10.2
FIRST AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this "Amendment") is entered into as of August 16, 2013, by
and among the Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the agent for the Lenders (in such capacity,
"Agent"), CENTURY ALUMINUM COMPANY, a Delaware corporation ("Century"), BERKELEY
ALUMINUM, INC., a Delaware corporation ("Berkeley Aluminum"), CENTURY ALUMINUM
OF WEST VIRGINIA, INC., a Delaware corporation ("Century West Virginia"),
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP , a Kentucky general
partnership ("Century of Kentucky GP"), NSA GENERAL PARTNERSHIP , a Kentucky
general partnership ("NSA"), and CENTURY ALUMINUM SEBREE LLC, a Delaware limited
liability company ("Century Sebree"; and together with Century, Berkeley
Aluminum , Century West Virginia, Century of Kentucky GP and NSA, each a
"Borrower" and collectively the "Borrowers").


WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");


WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement in
certain respects, subject to the terms and conditions contained herein.


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.


2.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
amended as follows:


(a)The defined term "Unused Letter of Credit Subfacility" set forth in Appendix
A of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
Unused Letter of Credit Subfacility – at any time, an amount equal to
$80,000,000 minus the LC Exposure at such time; provided, that solely during the
period commencing on August 16, 2013 and ending on September 30, 2013, Unused
Letter of Credit Subfacility shall mean an amount equal to $105,000,000 minus
the LC Exposure at such time.
3.Ratification; Other Agreements. This Amendment , subject to satisfaction of
the conditions provided below, shall constitute an amendment to the Loan
Agreement and all of the Loan Documents as appropriate to express the agreements
contained herein. In all other respects,


the Loan Agreement and the Loan Documents shall remain unchanged and in full
force and effect in accordance with their original terms.


1.Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:


(a)Agent shall have received a copy of this Amendment executed by each Borrower,
Agent, Issuing Lender and Majority Lenders, together with the consent and
reaffirmation attached hereto executed by each Guarantor; and



--------------------------------------------------------------------------------






(b)no Default or Event of Default shall exist on the date hereof or as of the
date of the effectiveness of this Amendment.


2.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment , each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment :


(a)the representations and warranties set forth in each of the Loan Documents
are true and correct in all material respects on and as of the Closing Date and
on and as of the date hereof with the same effect as though made on and as of
the date hereof (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);


(b)
no Default or Event of Default exists; and



(c)the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.


3.
Miscellaneous.



(a)Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation ,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.


(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.


(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.


[Signature Pages Follow]




- 2 -





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.




BORROWERS:
CENTURY ALUMINUM COMPANY
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Senior Vice President, Finance and Treasurer



Berkeley Aluminum, Inc.
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer



Century Aluminum of West Virginia, Inc.
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer



Century ALUMINUM OF Kentucky GENERAL PARTNERSHIP
By: Metalsco LLC, its Managing Partner
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer








Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement







--------------------------------------------------------------------------------




NSA GENERAL PARTNERSHIP


By:CENTURY KENTUCKY, INC.,
its Managing Partner
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer



CENTURY ALUMINUM SEBREE LLC
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer










Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement







--------------------------------------------------------------------------------






AGENT AND LENDERS: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent, as Issuing Lender and as a Lender


By:
  /s/ Paras Shah
 
Name:
  Paras Shah
 
Title:
  Vice President








Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement







--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing First Amendment to Amended and Restated
Credit Agreement (the "Amendment"; terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof;
(i)acknowledges and agrees to the terms of the Amendment as if it were a
signatory thereto; and
(ii)except as specifically provided therein, affirms that nothing contained
therein shall modify in any respect whatsoever its respective guaranty of the
obligations of each Borrower to Agent and Lenders pursuant to the terms of the
Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms that
each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor's acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]





--------------------------------------------------------------------------------










METALSCO, LLC, 
a Georgia limited liability company
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer
 
SKYLINER, LLC,
a Delaware limited liability company
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer
 
CENTURY KENTUCKY, INC.,
a Delaware corporation
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer
 
CENTURY MARKETER LLC,
a Delaware limited liability company
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Vice President and Treasurer
 






Signature Page to Consent and Reaffirmation

